DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was filed on 12/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
This action is in response to claims filed on 12/30/2019. Claims 1-20 are considered in this office action. Claims 1-20 are pending examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
Regarding claim 1, claim 8, and claim 15, the term “an ADV” in line 4, line 5, and line 7, respectively, renders the claim indefinite. It is unclear whether the term “an ADV” is referring to the same ADV recited earlier in the claim, or to a different ADV. Therefore, the claims are rendered indefinite.
	Claims 2-7, 9-14, and 16-20 are rejected based on rejected base claim 1, claim 8, and claim 15, respectively, for the same rationale as recited above.
Claim 1, claim 8, and claim 15 recites the limitation "the smoothed reference line" in line 6, line 7, and line 10, respectively.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-7, 9-14, and 16-20 are rejected based on rejected base claim 1, claim 8, and claim 15, respectively, for the same rationale as recited above.
Regarding claim 6, claim 13, and claim 20, the term “curvature of the ADV” in lines 2-3, line 3, and lines 2-3, respectively, is unclear and renders the claims indefinite. It is not clear what a “curvature” of a vehicle refers to, and the instant specification fails to provide any further clarity aside from a direct recitation of the claim language. Par. [0009]-[0012] of the instant specification describe the spiral smoother generates a quantic polynomial function representing a direction of a starting reference point for each reference line segment with a first order derivative representing a curvature of the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Analysis of the claim(s) regarding subject matter eligibility utilizing the 2019 Revised Patent Subject Matter Eligibility Guidance is described below.

STEP 1: STATUTORY CATEGORIES
Claims 1-20 do fall into at least one of the four statutory subject matter categories.

STEP 2A: JUDICIAL EXCEPTIONS
PRONG 1: RECITATION OF A JUDICIAL EXCEPTION
The claim(s) recite(s):
Claim 1 lines 3-5, claim 8 lines 4-6, and claim 15 lines 6-8 “in response to receiving a raw reference line…, smoothing the raw reference line using a Quadratic programming (QP) spline smoothing method” recite(s) an abstract idea belonging to the grouping of mathematical concepts and certain methods of organizing human activity (following rules or instructions)
Claim 1 line 6, claim 8 line 7, and claim 15 line 10 “identifying one or more segments on the smoothed reference line” recite(s) an abstract idea belonging to the grouping of mental processes (performing an evaluation and/or judgment)
Claim 1 lines 8-11, claim 8 lines 9-12, and claim 15 lines 13-16 “smoothing each of the segments using a spiral smoothing method, including optimizing the segments in view of a set of constraints using an objective function,…generating a second smoothed reference line” recite(s) an abstract idea belonging to the grouping of mathematical concepts and certain methods of organizing human activity (following rules or instructions)
Claim 1 line 12, claim 8 line 13, and claim 15 lines 17-18 “planning a trajectory based on the second smoothed reference line” recite(s) an abstract idea belonging to the grouping of certain methods of organizing human activity (following rules or instructions)
PRONG 2: INTEGRATION INTO A PRACTICAL APPLICATION
The additional element(s) recited in the claim(s) beyond the judicial exception are “an autonomous driving vehicle (ADV)”, “a non-transitory machine-readable medium”, “a processor”, and “a memory”. The additional element(s) do not integrate the judicial exception into a practical application because the additional element(s) do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The limitations merely use a computer as a tool to perform an abstract idea and do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (MPEP 2106.05(e)-(f)).

STEP 2B: INVENTIVE CONCEPT/SIGNIFICANTLY MORE
The additional elements recited in the claim(s) are not sufficient to amount to significantly more than the judicial exception because they amount to merely using a computer as a tool to perform the abstract idea and generally link the use of the judicial exception to a particular technological environment (MPEP 2106.05(f), 2106.05(h)). Further, the additional elements recited in the claim(s) are well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality (MPEP 2106.05(d)).

Based on the above analysis, claims 1-20 are not eligible subject matter and are rejected under 35 U.S.C 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-9, 12-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (CN110516880A) in view of Sheckells et al. (US 2019/0361450 A1).
Regarding claim 1, Xiang teaches “A computer-implemented method for operating an autonomous driving vehicle (ADV) (Par. [0002] lines 1-2 teaches a path processing method and system for a vehicle), the method comprising: in response to receiving a raw reference line representing a route from a first location to a second location associated with an ADV (Par. [0068] line 1 to Par. [0069] line 3 teaches the path planning module determines a number of original path points from the original path according to the current position and destination position using planning algorithms; and Par. [0071] lines 1-3 teaches the original path planned as an overall path by the path planning module is composed on multiple path points), smoothing the raw reference line to generate a first smoothed reference line (Par. [0074] lines 1-7 teaches the vehicle connects the original path points (raw reference line_ using a cubic B-spline curve to obtain the cubic B-spline curve equation (first smoothed reference line) and calculates the curvature of the original path points); smoothing each of the segments using a spiral smoothing method, generating a second smoothed reference line (Par. [0075] lines 1-2 teaches the vehicle filters out a first path point from the original path points; Par. [0096] line 1 teaches mapping the first waypoint to a target curve to obtain the target waypoint; Par. [0099] lines 1-2 and Par. [0101] lines 1-2 teaches the vehicle uses a first preset line which may be a spiral line to connect the target path point and the second path point to ; and planning a trajectory based on the second smoothed reference line to control the ADV (Par. [0103] line 1 to Par. [0105] line 2 teaches after the vehicle uses the first preset line to connect the target path point and the second path point to obtain the automatic driving path, the vehicle builds a virtual road scene with a vehicle icon and the automatic driving path to obtain a virtual automatic driving scene (plans a trajectory))”, however Xiang does not explicitly teach smoothing the raw reference line “using a Quadratic programming (QP) spline smoothing method”; “identifying one or more segments on the smoothed reference line, wherein each of the identified reference line segments includes a curvature that exceeds a predetermined size”; and the smoothing of each of the segments “including optimizing the segments in view of a set of constraints using an objective function, such that on output of the objective function reaches a minimum value while the set of constraints are satisfied”.
	From the same field of endeavor, Sheckells teaches smoothing the raw reference line “using a Quadratic programming (QP) spline smoothing method (Par. [0072] lines 1-8 teaches a trajectory smoother component leverages model(s) and/or algorithm(s) including sequential quadratic programming to refine the trajectory)”; “identifying one or more segments on the smoothed reference line, wherein each of the identified reference line segments includes a curvature that exceeds a predetermined size (Par. [0024] lines 1-3 teaches the reference trajectory can be divided into discrete segments based on curvatures values)”; and the spiral smoothing method “including optimizing the segments in view of a set of constraints using an objective function, such that on output of the objective function reaches a minimum value while the set of constraints are satisfied (Par. [0072] lines 1-4 and 9-13 teaches the trajectory smoother component leverages model(s) and/or algorithms(s), constraint(s), and/or cost(s) to optimize the trajectory, where the constraints can include geometry and/or physical properties of the vehicle and/or environment and the costs can include minimizing lateral acceleration (i.e. optimizing the trajectory segments in view of the constraint (lateral acceleration) using an objective function (model(s) and/or algorithm(s)) that outputs a minimum value when satisfying the constraint (minimizes the lateral acceleration))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Xiang to incorporate the teachings of Sheckells to smooth the reference line taught by Xiang using a Quadratic programming (QP) method as taught by Sheckells, include in the method taught by Xiang identifying segments of the smoothed reference line that includes a curvature exceeding a predetermined size as taught by Sheckells, and the spiral smoothing method taught by Xiang including optimizing the segments using an objective function that minimizes a constraint as taught by Sheckells.
	The motivation for doing so would be to optimize and refine the trajectory (Sheckells, Par. [0072] lines 3-4 and 8).
Regarding claim 2, the combination of Xiang and Sheckells teaches all the limitations of claim 1 above, and further teaches “wherein the size of the curvature is measured by a radius or a degree of the curvature (Xiang, Par. [0073] lines 1-2 teaches the curvature indicates a degree of curvature)”.
Regarding claim 5, the combination of Xiang and Sheckells teaches all the limitations of claim 1 above, and further teaches “wherein the predetermined size is dynamically adjustable based on road conditions of the route and a speed of the ADV (Sheckells, Par. [0103] lines 6-11 teaches the curvature value of the segments is based on velocity, coefficient of friction of a road surface, and/or other geometric constraints (i.e. curvature is dynamically adjustable based on road conditions and vehicle speed))”.
Regarding claim 6, the combination of Xiang and Sheckells teaches all the limitations of claim 1 above, and further teaches “wherein at least one of the set of constraints are dynamically tunable, wherein the set of constraints represent an initial location, a direction, and a curvature of the ADV (Sheckells, Par. [0072] lines 2-15 teaches the trajectory smoother component leverages model(s) and/or algorithm(s) including differential dynamic programming to refine the trajectory and the constraint(s) include geometry and/or physical properties of the vehicle and/or environment, performance (e.g. speed), positioning in a lane, and vehicle bi-directionality; and Par. [0034] lines 13-16 teaches the localization component provides data to various vehicle components to determine an initial position of an autonomous vehicle for generating a candidate trajectory)”.
Regarding claim 7, the combination of Xiang and Sheckells teaches all the limitations of claim 1 above, and further teaches “wherein the one or more curvatures includes one or more of a U-turn, a left turn, or a right turn (Sheckells, Par. [0102] lines 3-5 and 12-15 teaches determining a curvature value associated with each point of the reference trajectory, where a positive value corresponds to a “right turn” or a “left turn” of reference trajectory)”.
Regarding claim 8, Xiang teaches “A non-transitory computer-readable medium having instructions stored, which when executed by a processor, causing the processor to perform operations of operating an autonomous driving vehicle (ADV) (Par. [0046] lines 1-3 teaches a computer-readable storage medium that stores a computer program, where the computer program causes a computer to execute a path processing method), the operations comprising: in response to receiving a raw reference line representing a route from a first location to a second location associated with an ADV (Par. [0068] line 1 to Par. [0069] line 3 teaches the path planning module determines a number of original path points from the original path according to the current position and destination position using planning algorithms; and Par. [0071] lines 1-3 teaches the original path planned as an overall path by the path planning module is composed on multiple path points), smoothing the raw reference line to generate a first smoothed reference line (Par. [0074] lines 1-7 teaches the vehicle connects the original path points (raw reference line_ using a cubic B-spline curve to obtain the cubic B-spline curve equation (first smoothed reference line) and calculates the curvature of the original path points); smoothing each of the segments using a spiral smoothing method, generating a second smoothed reference line (Par. [0075] lines 1-2 ; and planning a trajectory based on the second smoothed reference line to control the ADV (Par. [0103] line 1 to Par. [0105] line 2 teaches after the vehicle uses the first preset line to connect the target path point and the second path point to obtain the automatic driving path, the vehicle builds a virtual road scene with a vehicle icon and the automatic driving path to obtain a virtual automatic driving scene (plans a trajectory))”, however Xiang does not explicitly teach smoothing the raw reference line “using a Quadratic programming (QP) spline smoothing method”; “identifying one or more segments on the smoothed reference line, wherein each of the identified reference line segments includes a curvature that exceeds a predetermined size”; and the smoothing of each of the segments “including optimizing the segments in view of a set of constraints using an objective function, such that on output of the objective function reaches a minimum value while the set of constraints are satisfied”.
	From the same field of endeavor, Sheckells teaches smoothing the raw reference line “using a Quadratic programming (QP) spline smoothing method (Par. [0072] lines 1-8 teaches a trajectory smoother component leverages model(s) and/or algorithm(s) including sequential identifying one or more segments on the smoothed reference line, wherein each of the identified reference line segments includes a curvature that exceeds a predetermined size (Par. [0024] lines 1-3 teaches the reference trajectory can be divided into discrete segments based on curvatures values)”; and the spiral smoothing method “including optimizing the segments in view of a set of constraints using an objective function, such that on output of the objective function reaches a minimum value while the set of constraints are satisfied (Par. [0072] lines 1-4 and 9-13 teaches the trajectory smoother component leverages model(s) and/or algorithms(s), constraint(s), and/or cost(s) to optimize the trajectory, where the constraints can include geometry and/or physical properties of the vehicle and/or environment and the costs can include minimizing lateral acceleration (i.e. optimizing the trajectory segments in view of the constraint (lateral acceleration) using an objective function (model(s) and/or algorithm(s)) that outputs a minimum value when satisfying the constraint (minimizes the lateral acceleration))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Xiang to incorporate the teachings of Sheckells to smooth the reference line taught by Xiang using a Quadratic programming (QP) method as taught by Sheckells, include in the method taught by Xiang identifying segments of the smoothed reference line that includes a curvature exceeding a predetermined size as taught by Sheckells, and the spiral smoothing method taught by Xiang including 
	The motivation for doing so would be to optimize and refine the trajectory (Sheckells, Par. [0072] lines 3-4 and 8).
Regarding claim 9, the combination of Xiang and Sheckells teaches all the limitations of claim 8 above, and further teaches “wherein the size of the curvature is measured by a radius or a degree of the curvature (Xiang, Par. [0073] lines 1-2 teaches the curvature indicates a degree of curvature)”.
Regarding claim 12, the combination of Xiang and Sheckells teaches all the limitations of claim 8 above, and further teaches “wherein the predetermined size is dynamically adjustable based on road conditions of the route and a speed of the ADV (Sheckells, Par. [0103] lines 6-11 teaches the curvature value of the segments is based on velocity, coefficient of friction of a road surface, and/or other geometric constraints (i.e. curvature is dynamically adjustable based on road conditions and vehicle speed))”.
Regarding claim 13, the combination of Xiang and Sheckells teaches all the limitations of claim 8 above, and further teaches “wherein at least one of the set of constraints are dynamically tunable, wherein the set of constraints represent an initial location, a direction, and a curvature of the ADV (Sheckells, Par. [0072] lines 2-15 teaches the trajectory smoother component leverages model(s) and/or algorithm(s) including differential dynamic programming to refine the trajectory and the constraint(s) include geometry and/or physical properties of the vehicle and/or environment, performance 
Regarding claim 14, the combination of Xiang and Sheckells teaches all the limitations of claim 8 above, and further teaches “wherein the one or more curvatures includes one or more of a U-turn, a left turn, or a right turn (Sheckells, Par. [0102] lines 3-5 and 12-15 teaches determining a curvature value associated with each point of the reference trajectory, where a positive value corresponds to a “right turn” or a “left turn” of reference trajectory)”.
Regarding claim 15, Xiang teaches “A data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations of operating an autonomous driving vehicle (ADV) (Par. [0042] line 1 to Par. [0045] line 2 teaches a path processing system including a memory storing executable program codes and a processor coupled with the memory, where the processor invokes the executable program code stored in the memory to execute a path processing method), the operations including: in response to receiving a raw reference line representing a route from a first location to a second location associated with an ADV (Par. [0068] line 1 to Par. [0069] line 3 teaches the path planning module determines a number of original path points from the original path according to the current position and destination position using planning algorithms; and Par. , smoothing the raw reference line to generate a first smoothed reference line (Par. [0074] lines 1-7 teaches the vehicle connects the original path points (raw reference line_ using a cubic B-spline curve to obtain the cubic B-spline curve equation (first smoothed reference line) and calculates the curvature of the original path points); smoothing each of the segments using a spiral smoothing method, generating a second smoothed reference line (Par. [0075] lines 1-2 teaches the vehicle filters out a first path point from the original path points; Par. [0096] line 1 teaches mapping the first waypoint to a target curve to obtain the target waypoint; Par. [0099] lines 1-2 and Par. [0101] lines 1-2 teaches the vehicle uses a first preset line which may be a spiral line to connect the target path point and the second path point to obtain an automatic driving path (second smoothed reference line); and planning a trajectory based on the second smoothed reference line to control the ADV (Par. [0103] line 1 to Par. [0105] line 2 teaches after the vehicle uses the first preset line to connect the target path point and the second path point to obtain the automatic driving path, the vehicle builds a virtual road scene with a vehicle icon and the automatic driving path to obtain a virtual automatic driving scene (plans a trajectory))”, however Xiang does not explicitly teach smoothing the raw reference line “using a Quadratic programming (QP) spline smoothing method”; “identifying one or more segments on the smoothed reference line, wherein each of the identified reference line segments includes a curvature that exceeds a predetermined size”; and the smoothing of each of the segments “including optimizing the segments in view of a set of constraints using an objective function, such that on output of the objective function reaches a minimum value while the set of constraints are satisfied”.
	From the same field of endeavor, Sheckells teaches smoothing the raw reference line “using a Quadratic programming (QP) spline smoothing method (Par. [0072] lines 1-8 teaches a trajectory smoother component leverages model(s) and/or algorithm(s) including sequential quadratic programming to refine the trajectory)”; “identifying one or more segments on the smoothed reference line, wherein each of the identified reference line segments includes a curvature that exceeds a predetermined size (Par. [0024] lines 1-3 teaches the reference trajectory can be divided into discrete segments based on curvatures values)”; and the spiral smoothing method “including optimizing the segments in view of a set of constraints using an objective function, such that on output of the objective function reaches a minimum value while the set of constraints are satisfied (Par. [0072] lines 1-4 and 9-13 teaches the trajectory smoother component leverages model(s) and/or algorithms(s), constraint(s), and/or cost(s) to optimize the trajectory, where the constraints can include geometry and/or physical properties of the vehicle and/or environment and the costs can include minimizing lateral acceleration (i.e. optimizing the trajectory segments in view of the constraint (lateral acceleration) using an objective function (model(s) and/or algorithm(s)) that outputs a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Xiang to incorporate the teachings of Sheckells to smooth the reference line taught by Xiang using a Quadratic programming (QP) method as taught by Sheckells, include in the method taught by Xiang identifying segments of the smoothed reference line that includes a curvature exceeding a predetermined size as taught by Sheckells, and the spiral smoothing method taught by Xiang including optimizing the segments using an objective function that minimizes a constraint as taught by Sheckells.
	The motivation for doing so would be to optimize and refine the trajectory (Sheckells, Par. [0072] lines 3-4 and 8).
Regarding claim 16, the combination of Xiang and Sheckells teaches all the limitations of claim 15 above, and further teaches “wherein the size of the curvature is measured by a radius or a degree of the curvature (Xiang, Par. [0073] lines 1-2 teaches the curvature indicates a degree of curvature)”.
Regarding claim 19, the combination of Xiang and Sheckells teaches all the limitations of claim 15 above, and further teaches “wherein the predetermined size is dynamically adjustable based on road conditions of the route and a speed of the ADV (Sheckells, Par. [0103] lines 6-11 teaches the curvature value of the segments is based on velocity, coefficient of friction of a road surface, and/or other 
Regarding claim 20, the combination of Xiang and Sheckells teaches all the limitations of claim 15 above, and further teaches “wherein at least one of the set of constraints are dynamically tunable, wherein the set of constraints represent an initial location, a direction, and a curvature of the ADV (Sheckells, Par. [0072] lines 2-15 teaches the trajectory smoother component leverages model(s) and/or algorithm(s) including differential dynamic programming to refine the trajectory and the constraint(s) include geometry and/or physical properties of the vehicle and/or environment, performance (e.g. speed), positioning in a lane, and vehicle bi-directionality; and Par. [0034] lines 13-16 teaches the localization component provides data to various vehicle components to determine an initial position of an autonomous vehicle for generating a candidate trajectory), and wherein the one or more curvatures includes one or more of a U-turn, a left turn, or a right turn (Sheckells, Par. [0102] lines 3-5 and 12-15 teaches determining a curvature value associated with each point of the reference trajectory, where a positive value corresponds to a “right turn” or a “left turn” of reference trajectory)”.

Claims 3-4, 10-11, and 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (CN110516880A) in view of Sheckells et al. (US 2019/0361450 A1) and further in view of Berkemeier (US 2016/0313735 A1).
Regarding claim 3, the combination of Xiang and Sheckells teaches all the limitations of claim 1 above, however the combination of Xiang and Sheckells does not explicitly teach “wherein the QP spline smoothing method and the spiral smoothing are performed during a same planning cycle”.
	From the same field of endeavor, Berkemeier teaches “wherein the QP spline smoothing method and the spiral smoothing are performed during a same planning cycle (Par. [0010] lines 1-6 teaches a one-step process that makes the original path plan directly with clothoid segments instead of a two-step process that starts with arc and line segments and then inserts clothoid transitions (implying performing all the smoothing in the same cycle in the one-step process and performing the smoothing separately in the two-step process))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Xiang and Sheckells to incorporate the teachings of Berkemeier to have the QP spline smoothing method and the spiral smoothing taught by the combination of Xiang and Sheckells be performed in the same cycle as taught by Berkemeier.
	The motivation for doing so would be to provide optimal transitions between path segments that minimize off-path normal error and lateral acceleration, and achieve smoother transitions between path segments (Berkemeier, Par. [0006] lines 6-10).
Regarding claim 4, the combination of Xiang and Sheckells teaches all the limitations of claim 1 above, however the combination of Xiang and Sheckells does not explicitly teach “wherein the QP spline smoothing method and the spiral smoothing are performed during different planning cycles”.
	From the same field of endeavor, Berkemeier teaches “wherein the QP spline smoothing method and the spiral smoothing are performed during different planning cycles (Par. [0010] lines 1-6 teaches a one-step process that makes the original path plan directly with clothoid segments instead of a two-step process that starts with arc and line segments and then inserts clothoid transitions (implying performing all the smoothing in the same cycle in the one-step process and performing the smoothing in difference cycles in the two-step process))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Xiang and Sheckells to incorporate the teachings of Berkemeier to have the QP spline smoothing method and the spiral smoothing taught by the combination of Xiang and Sheckells be performed in different cycles as taught by Berkemeier.
	The motivation for doing so would be to control the tradeoff between accuracy and smoothness when making a transition between two arc segments or between an arc and line segment (Berkemeier, Par. [0030] lines 4-6).
Regarding claim 10, the combination of Xiang and Sheckells teaches all the limitations of claim 8 above, however the combination of Xiang and Sheckells does not explicitly teach “wherein the QP spline smoothing method and the spiral smoothing are performed during a same planning cycle”.
wherein the QP spline smoothing method and the spiral smoothing are performed during a same planning cycle (Par. [0010] lines 1-6 teaches a one-step process that makes the original path plan directly with clothoid segments instead of a two-step process that starts with arc and line segments and then inserts clothoid transitions (implying performing all the smoothing in the same cycle in the one-step process and performing the smoothing separately in the two-step process))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Xiang and Sheckells to incorporate the teachings of Berkemeier to have the QP spline smoothing method and the spiral smoothing taught by the combination of Xiang and Sheckells be performed in the same cycle as taught by Berkemeier.
	The motivation for doing so would be to provide optimal transitions between path segments that minimize off-path normal error and lateral acceleration, and achieve smoother transitions between path segments (Berkemeier, Par. [0006] lines 6-10).
Regarding claim 11, the combination of Xiang and Sheckells teaches all the limitations of claim 8 above, however the combination of Xiang and Sheckells does not explicitly teach “wherein the QP spline smoothing method and the spiral smoothing are performed during different planning cycles”.
	From the same field of endeavor, Berkemeier teaches “wherein the QP spline smoothing method and the spiral smoothing are performed during different planning cycles (Par. [0010] lines 1-6 teaches a one-
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Xiang and Sheckells to incorporate the teachings of Berkemeier to have the QP spline smoothing method and the spiral smoothing taught by the combination of Xiang and Sheckells be performed in different cycles as taught by Berkemeier.
	The motivation for doing so would be to control the tradeoff between accuracy and smoothness when making a transition between two arc segments or between an arc and line segment (Berkemeier, Par. [0030] lines 4-6).
Regarding claim 17, the combination of Xiang and Sheckells teaches all the limitations of claim 15 above, however the combination of Xiang and Sheckells does not explicitly teach “wherein the QP spline smoothing method and the spiral smoothing are performed during a same planning cycle”.
	From the same field of endeavor, Berkemeier teaches “wherein the QP spline smoothing method and the spiral smoothing are performed during a same planning cycle (Par. [0010] lines 1-6 teaches a one-step process that makes the original path plan directly with clothoid segments instead of a two-step process that starts with arc and line 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Xiang and Sheckells to incorporate the teachings of Berkemeier to have the QP spline smoothing method and the spiral smoothing taught by the combination of Xiang and Sheckells be performed in the same cycle as taught by Berkemeier.
	The motivation for doing so would be to provide optimal transitions between path segments that minimize off-path normal error and lateral acceleration, and achieve smoother transitions between path segments (Berkemeier, Par. [0006] lines 6-10).
Regarding claim 18, the combination of Xiang and Sheckells teaches all the limitations of claim 15 above, however the combination of Xiang and Sheckells does not explicitly teach “wherein the QP spline smoothing method and the spiral smoothing are performed during different planning cycles”.
	From the same field of endeavor, Berkemeier teaches “wherein the QP spline smoothing method and the spiral smoothing are performed during different planning cycles (Par. [0010] lines 1-6 teaches a one-step process that makes the original path plan directly with clothoid segments instead of a two-step process that starts with arc and line segments and then inserts clothoid transitions (implying performing all the smoothing in the same cycle in the one-step process and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Xiang and Sheckells to incorporate the teachings of Berkemeier to have the QP spline smoothing method and the spiral smoothing taught by the combination of Xiang and Sheckells be performed in different cycles as taught by Berkemeier.
	The motivation for doing so would be to control the tradeoff between accuracy and smoothness when making a transition between two arc segments or between an arc and line segment (Berkemeier, Par. [0030] lines 4-6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147. The examiner can normally be reached 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665